OPINION
PER CURIAM.
Appellant, Ronald Pruden, appeals from the order of the United States District Court for the Middle District of Pennsylvania dismissing his post-judgment motion as moot. For the reasons that follow, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).
On September 30, 2005, Pruden filed a complaint pursuant to 42 U.S.C. § 1983. The District Court dismissed Pruden’s complaint pursuant to 28 U.S.C. § 1915A(b)(l) & (2). Approximately eighteen months later, Pruden filed a motion requesting the appointment of counsel and the consolidation of his cases. The District Court denied the motion as moot. Pruden appeals from the denial of his motion.1
Pro se pleadings are liberally construed. Abdul-Akbar v. McKelvie, 239 F.3d 307, 322 (3d Cir.2001). Accordingly, we will construe Pruden’s motion, which requests the appointment of counsel and the consolidation of his multiple cases, as seeking post-judgment relief. To the extent that Pruden sought reconsideration of the District Court’s order pursuant to Fed. R.Civ.P. 59(e), his motion was untimely. To the extent that Pruden sought relief pursuant to FedR.Civ.P. 60(b), his motion fails to state adequate grounds for relief. Accordingly, the denial of Pruden’s motion was proper.
For the foregoing reasons, we conclude that this appeal has no arguable basis in law or fact and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Pruden’s motion for counsel, motion requesting a transfer to another prison, and motion for a preliminary injunction are denied.

. We note that Pruden’s notice of appeal, filed on July 11, 2007, is untimely as to the District Court’s order entered on October 21, 2005, dismissing his complaint. See Fed. R.App. P. 4(a)(1)(A).